    Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 1 of 15 PageID #:183




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MARIUSZ OSZCEPINSKI,
 in his own right and on behalf of JOZEFA
 OSZCZEPINSKI,
 and on behalf of Plaintiff and the Class members             Case No. 1:21-cv-02621
 described below,
                                                              Judge Edmond E. Chang
                Plaintiff,
                                                              Magistrate Judge Maria Valdez
         v.

 DOVENMUEHLE MORTGAGE, INC.,
 and BMO HARRIS BANK, N.A.,

                Defendants.


                       DEFENDANTS’ OPPOSITION TO
          PLAINTIFF’S MOTION TO REMAND ACTION TO STATE COURT

       Plaintiff Mariusz Oszcepinski, in his own right and allegedly on behalf of Jozefa

Oszczepinski (“Plaintiff”) moves this Court to remand this case to Cook County Circuit Court and

to award him the attorneys’ fees and costs allegedly incurred in moving to remand. Because this

case was properly removed and removal certainly was not foreclosed by any “clearly established”

law, the Court should deny the motion to remand and deny Plaintiff’s request for fees and costs.

       Plaintiff argues that this case was allegedly improperly removed because he has not alleged

a concrete injury-in-fact and therefore does not have standing to maintain this lawsuit in federal

court. To the contrary, however, Plaintiff has standing for either of two independent reasons.

       First, Plaintiff alleges that Defendants violated the Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq. (“FDCPA”), by failing to disclose in letters sent to his parents that the debt

at issue was allegedly time barred under the applicable statute of limitations. Courts in the Seventh

Circuit have repeatedly held that an alleged failure to disclose that a debt is time barred impairs a


                                                 1
    Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 2 of 15 PageID #:184




substantive interest that the FDCPA was designed to protect and, therefore, that such an allegation

is sufficient to support Article III standing, regardless of whether the plaintiff actually paid money

after receiving the communications at issue. See, e.g., Wheeler v. Midland Funding LLC, No. 15-

c-11152, 2020 WL 1469449, at *3-4 (N.D. Ill. Mar. 26, 2020); Pierre v. Midland Credit Mgmt.,

Inc., No. 16-c-2895, 2019 WL 4059154, at *3-4 (N.D. Ill. Aug. 28, 2019). Plaintiff does not cite

any contrary authority holding that a failure to disclose that a debt is allegedly time barred is

insufficient to support Article III standing. Plaintiff instead purports to rely heavily on the Seventh

Circuit’s recent decision in Markakos, but that case involved an allegation that the debt collector

misstated the amount of the debt, not whether the debt was time barred. Markakos v. Medicredit,

Inc., 997 F.3d 778 (7th Cir. 2021). Markakos did not overrule cases like Wheeler or Pierre – not

expressly, nor silently by implication – and removal therefore remains proper post-Markakos.

       Second, Plaintiff also seeks to recover actual damages from Defendant Dovenmuehle

Mortgage, Inc. (“DMI”) on behalf of putative class members who allegedly paid money after

receiving the letters at issue. The Seventh Circuit has recognized that such alleged financial and

economic injuries give rise to Article III standing. See In re Aqua Dots Prods. Liability Litig., 654

F.3d 748, 750-51 (7th Cir. 2011). In his remand motion, Plaintiff argues that he is not asserting an

injury based on actual damages, but instead is asserting an injury allegedly inflicted on “third

parties.” This argument contradicts the allegations in Plaintiff’s Complaint that his claims “are

typical of the claims of the proposed classes.” In short, Plaintiff either has standing to seek actual

damages against DMI, or lacks standing to seek such damages on behalf of a putative class and his

allegations and claims for actual damages should be stricken from the Complaint.

       Finally, Plaintiff is not entitled to recover his fees and costs. The removal provisions at 28

U.S.C. § 1447(c) authorize an award of fees and costs only when a case was removed to federal



                                                  2
    Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 3 of 15 PageID #:185




court without an “objectively reasonable basis” and removal was foreclosed by “clearly established

law.” In this case, there is no “clearly established law” that forecloses the basis for removal.

Moreover, Plaintiff’s counsel in this case also represented the plaintiff in the appeal of the

Markakos case and continued to argue that the plaintiff in that case had standing up until the

Seventh Circuit issued its decision on May 14, 2021, the same date that DMI filed its Notice of

Removal in this case. Plaintiff’s counsel cannot now credibly argue that Defendant’s standing

arguments were unreasonable on May 14, 2021 when Plaintiff’s counsel were making similar—

albeit less supported—arguments on the same date.

       Therefore, as explained below, the Court should deny Plaintiff’s remand motion and deny

his request for fees and costs.

                                         BACKGROUND

       On or about March 17, 2021, Plaintiff filed a Complaint against Defendants DMI and BMO

Harris Bank, N.A. (“BMO”) in Cook County Circuit Court (the “State Court”). Complaint [Dkt.

# 1-1] (Ex. A to Notice of Removal). In the Complaint, Plaintiff alleges that his family took out a

home equity line of credit (“HELOC”) from BMO’s predecessor, Harris Bank, in 2004. Id. ¶ 22.

Allegedly, Plaintiff, his mother, and his now-deceased father were all listed on the title to the home,

and all three signed the HELOC agreement and mortgage. Id. ¶ 23. In 2007, Plaintiff and his

parents allegedly quitclaimed their interests in the property (subject to the mortgage) to Plaintiff

and his wife. Id. Plaintiff allegedly obtained a bankruptcy discharge of the debt in 2009. Id.

Plaintiff additionally alleges that the HELOC matured in 2014, and all sums outstanding had

become due in 2014. Id. ¶ 27. According to Plaintiff, no payments have been made on the HELOC

by anyone since 2009. Id. ¶ 28.




                                                  3
    Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 4 of 15 PageID #:186




       Plaintiff alleges that DMI and BMO jointly sent a letter addressed to his parents dated

August 27, 2020 and that DMI sent an additional letter addressed to his parents dated March 3,

2021. Id. ¶¶ 29-32 & Ex. A and B thereto. Both letters allegedly demanded payment or were sent

to cause or induce payments to be made on the HELOC. Id. ¶¶ 36, 57. Plaintiff further alleges

that the letters did not “disclose that the statute of limitations had run” on the HELOC. Id. ¶ 58.

       Based on these allegations, Plaintiff asserts two Count against DMI. Compl. ¶¶ 69-76.

First, Plaintiff alleges that DMI violated certain sections of the FDCPA by using a “false name” in

connection with the collection of a debt. Id. ¶¶ 69-72 (citing 15 U.S.C. §§ 1692e, 1692e(10), and

1692e(14)). Second, Plaintiff alleges that DMI violated certain sections of the FDCPA by

attempting to collect debts that were allegedly time barred. Id. ¶¶ 73-76 (citing 15 U.S.C.

§§ 1692e, 1692e(2), 1692e(4), and 1692e(10)). Plaintiff also asserts one Count against BMO (as

successor to Harris Bank) for declaratory and injunctive relief. Id. ¶¶ 77-81.

       In addition, Plaintiff seeks to represent two putative classes against DMI and one putative

class against BMO. Id. ¶¶ 60-62. The first putative class against DMI is defined to include all

persons who were allegedly in default on the terms of their mortgage loan when they received a

letter in the form of the letter attached as Exhibit B to the Complaint. Id. ¶ 60. The second putative

class against DMI and the putative class against BMO are both defined to include all persons who

were in default on an open end line of credit secured by Illinois real estate, and whose line of credit

had matured prior to March 3, 2016 without any payments being made after March 3, 2016, when

they received a letter in the form of Exhibits A or B to the Complaint. Id. ¶¶ 61-62.1




1
        Defendants deny that class certification is appropriate in this case and reserve their rights
to contest class certification at an appropriate time.

                                                  4
    Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 5 of 15 PageID #:187




       As against DMI, Plaintiff seeks (1) statutory damages on behalf of himself and putative

class members, (2) actual damages on behalf of “any class members who paid money to DMI as a

result of the conduct complained of,” and (3) costs and attorneys’ fees. Compl. ¶¶ 72, 76. As

against BMO, Plaintiff seeks (1) a declaration that “the lines of credit and mortgages of Plaintiff

and the putative class members are not legally enforceable,” (2) an injunction prohibiting BMO

from “attempting to collect the lines of credit and mortgages without disclosing that they are time-

barred,” and (3) costs of suit. Id. ¶ 81.

       On May 14, 2021, DMI filed a Notice of Removal [Dkt. # 1], which removed this lawsuit

to this Court, and BMO executed a Notice of Consent to Removal. [Dkt. # 1-1]. In the Notice of

Removal, DMI explained that this Court has federal question jurisdiction over this case because

Plaintiff asserts claims against DMI under a federal statute, the FDCPA. Notice of Removal ¶¶ 12-

13. DMI also explained that Plaintiff has standing to bring his claims in federal court under Article

III because: (1) Plaintiff alleges that Defendants failed to disclose that the debts at issue were

allegedly time barred, which is a concrete injury sufficient to support Article III standing, and

(2) Plaintiff also seeks to recover “actual damages” for the putative classes pled against DMI, in

the form of money allegedly paid “to DMI as a result of the conduct complained of.” Id. ¶ 14. On

May 18, 2021, Plaintiff filed a Motion to Remand [Dkt. # 16].

                                            ARGUMENT

       Plaintiff argues that this case should be remanded because he allegedly lacks Article III

standing. Remand Mot. ¶¶ 8-12. Plaintiff further argues that he is entitled to recover his attorneys’

fees and costs pursuant to 28 U.S.C. §1447(c) because there allegedly was no “objectively

reasonable basis for seeking removal.” Id. ¶ 15. Plaintiff is incorrect with respect to both

arguments, and the Court should deny his remand motion and deny his request for fees and costs.



                                                 5
     Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 6 of 15 PageID #:188




I.          Removal Is Proper Because Plaintiff Has Alleged A Concrete Injury-in-Fact.

       “A defendant may remove a case filed in state court that a plaintiff could have filed

originally in federal court.” Peatry v. Bimbo Bakeries USA, Inc., 393 F. Supp. 3d 766, 767 (N.D.

Ill. 2019) (citing 28 U.S.C. § 1441). A plaintiff can file an original lawsuit in federal court if the

lawsuit contains claims that arise under a federal statute. 28 U.S.C. § 1331. Here, it is undisputed

that Plaintiff’s claims against DMI arise under a federal statute, the FDCPA. Compl. ¶¶ 69-76.

       In addition to asserting a federal statutory claim, a plaintiff must also allege facts that

support Article III standing in order to maintain a lawsuit in federal court. See Bazile v. Fin. Sys.

of Green Bay, Inc., 983 F.3d 274, 278 (7th Cir. 2020). Standing is “a threshold requirement” that

derives from the Constitution’s limits on the authority of the federal courts to resolve “cases” and

“controversies.” Id. In order to have standing, a plaintiff must allege “that she has suffered a

concrete and particularized injury that is both fairly traceable to the challenged conduct and likely

to be redressed by a favorable judicial decision.” Id. (citing Spokeo, Inc. v. Robins, --- U.S. ---,

136 S. Ct. 1540, 1547 (2016)). In his remand motion, Plaintiff argues that he has not alleged a

concrete injury-in-fact. Remand Mot. ¶¶ 7-13. Plaintiff is incorrect for either of two independent

reasons: (1) Plaintiff alleges that Defendants failed to disclose that the debts at issue were allegedly

time barred, which courts in this district have repeatedly held is a sufficiently concrete injury for

Article III standing purposes, and (2) Plaintiff seeks to recover actual damages on behalf of putative

class members who allegedly paid money to DMI, which is sufficient for standing purposes.

       A.       The failure to disclose that a debt is allegedly time barred gives rise to a
                concrete injury-in-fact.

       The Seventh Circuit has held that a debt collector may violate the FDCPA by sending a

letter attempting to collect a time-barred debt without informing the debtor that the debt collector

is barred from suing to enforce the debt. Pantoja v. Portfolio Recovery Assocs., LLC, 852 F.3d


                                                   6
    Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 7 of 15 PageID #:189




679, 686 (7th Cir. 2017). The court has found that such letters can harm debtors by misleading

them about their rights and obligations with respect to the debt, including by inducing them to

make partial payments, which may re-start a lapsed statute-of-limitations, and by potentially

misleading debtors about the debt collector’s right to sue to enforce the debt. Id. at 684-87.

       Following the decision in Pantoja, courts in the Seventh Circuit recognized that an alleged

failure to disclose that a debt is time barred gives rise to a concrete injury-in-fact. See, e.g.,

Navarroli v. Midland Funding LLC, No. 18-c-2047, 2019 WL 1044801, at *3 (N.D. Ill. Mar. 5,

2019) (holding that plaintiff alleged concrete injury by alleging that debt collector failed to disclose

debt was time barred and adding “its voice to the growing chorus within this district that has found

standing in exactly this type of case”). As the court held in Navarroli, the fact that the debtor “did

not actually pay” on the debt “is not relevant for standing under the FDCPA.” Id. (citing cases).2

       In June 2019, the Seventh Circuit held that a plaintiff’s allegation of a “bare procedural

violation” of the FDCPA is insufficient to support Article III standing. Casillas v. Madison Avenue

Assocs., Inc., 926 F.3d 329, 335 (7th Cir. 2019). In Casillas, a debt collector allegedly sent a letter

informing the debtor that she could dispute her debt or request additional information but failed to

indicate that such a dispute or request must be made in writing. Id. at 332 (citing 15 U.S.C.

§ 1692g(a)). The Seventh Circuit held that this allegation alone failed to give rise to a concrete

injury and that such an injury must be one that allegedly “harmed” or “presented an ‘appreciable

risk of harm’ to the underlying concrete interest that Congress sought to protect.” Id. at 333

(quoting Groshek v. Time Warner Cable, Inc., 865 F.3d 884, 887 (7th Cir. 2017)).


2
       See also, e.g., Wheeler v. Midland Funding, LLC, No. 15-c-11152, at *4-5 (N.D. Ill. July
31, 2017) (plaintiff alleged an injury-in-fact because letters “essentially encouraged him to make
a payment on a now-expired debt”); Pierre v. Midland Credit Mgmt., Inc., No. 16-c-2895, 2017
WL 1427070, at *3-4 (N.D. Ill. Apr. 21, 2017) (finding plaintiff alleged injury-in-fact by alleging
debt collector sent a “dunning letter that sought payment on a time-barred debt”).

                                                   7
    Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 8 of 15 PageID #:190




       Several months later, in August 2019, the Seventh Circuit held that a debtor had sufficiently

alleged a concrete injury-in-fact by alleging that a debt collector had entirely failed to inform the

debtor of her statutory right to dispute the debt or request additional information. Lavallee v. Med-

1 Solutions, LLC, 932 F.3d 1049, 1053 (7th Cir. 2019). The court distinguished the holding in

Casillas and found that the complete omission of the statutory notifications, and the fact that the

debt collector had initiated litigation against the debtor, impaired the debtor’s ability to exercise

her statutory rights and therefore gave rise to Article III standing. Id. at 1053-54.

       After the rulings in Casillas and Lavallee, courts in this district specifically reaffirmed the

prior caselaw holding that a debt collector’s alleged failure to inform a debtor that their debt is time

barred is a concrete injury-in-fact. See Wheeler, 2020 WL 1469449, at *3-4; Pierre, 2019 WL

4059154, at *3-4. In those cases, the courts held that an attempt to induce payment on a time-

barred debt presents an appreciable risk of harm to the debtors’ interests in disputing their debts or

otherwise responding to debt collectors, which are substantive interests that Congress sought to

protect through the FDCPA. See Wheeler, 2020 WL 1469446, at *3-4; Pierre, 2019 WL 4059154,

at *4. The lawyers representing Plaintiff in this case also represented the plaintiffs in both the

Wheeler and Pierre cases and successfully argued that standing existed in both of those cases based

solely on the alleged failure to inform the plaintiffs that their debts were allegedly time barred.

       In late 2020 and early 2021, the Seventh Circuit issued a series of additional decisions

holding that plaintiffs who allege bare procedural violations of the FDCPA lack standing to bring

their claims in federal court. Those cases all involved allegations that the debt collectors had sent

letters with allegedly false, deceptive, misleading, or unfair language or otherwise violated FDCPA

requirements governing the content of communications sent to consumers. See Larkin v. Fin. Sys.

of Green Bay, Inc., 982 F.3d 1060, 1063 (7th Cir. 2020) (alleging that letters sent by debt collector



                                                   8
    Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 9 of 15 PageID #:191




included allegedly misleading or unfair language); Bazile, 983 F.3d 277 (same); Spuhler v. State

Collection Serv., Inc., 983 F.3d 282, 284 (7th Cir. 2020) (same); Gunn v. Thrasher, Buschmann &

Voelkel, P.C., 982 F.3d 1069, 1070 (7th Cir. 2020) (same); Brunett v. Convergent Outsourcing,

Inc., 982 F.3d 1067, 1068 (7th Cir. 2020) (same); Nettles v. Midland Funding LLC, 983 F.3d 896,

897-98 (7th Cir. 2020) (same); Smith v. GC Servs. Ltd. P’Ship, 986 F.3d 708, 709-10 (7th Cir.

2021) (same); Pennell v. Glob. Tr. Mgmt., LLC, 990 F.3d 1041, 1043-44 (7th Cir. 2021) (alleging

that debt collector violated FDCPA by communicating directly with consumer who was

represented by an attorney and who had asked the debt collector to stop communications).

       Importantly, none of these cases involved an allegation that a debt collector had failed to

inform a borrower that the debt was allegedly time barred. Nor did any of the cases purport to

overrule prior Seventh Circuit precedent, including Pantoja or Lavallee. To the contrary, the

Seventh Circuit was careful to reaffirm that “[t]he nonreceipt of information to which a plaintiff is

entitled under a statute may amount to a concrete injury” if such nonreceipt “impairs the plaintiff’s

‘ability to use [that information] for a substantive purpose that the statute envisioned.’” Bazile,

983 F.3d at 280 (quoting Robertson v. Allied Solutions, LLC, 902 F.3d 690, 694 (7th Cir. 2018)).

       Courts in this district have recognized that the alleged failure to inform a debtor that a debt

is time barred can impair the debtor’s ability to contest the debt or to understand their legal options,

which gives rise to a concrete injury-in-fact. See Wheeler, 2020 WL 1469449, at *3-4 (alleged

failure to disclose that debt was time barred presented a risk of harm to the debtor’s substantive

interests); Pierre, 2019 WL 4059154, at *4 (alleged violation “harmed or presented an appreciable

risk of harm to the underlying interest that Congress sought to protect”).

       In his motion to remand, Plaintiff argues that this case should be governed by the Seventh

Circuit’s recent decision in Markakos, which was issued on the same day this case was removed



                                                   9
    Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 10 of 15 PageID #:192




to federal court. Remand Mot. ¶ 11.3 But Markakos did not address an attempt to collect a time

barred debt. Instead, that case held a debt collector’s alleged misstatement of the amount of the

debt owed does not create a concrete injury-in-fact when the plaintiff has not made any payments

or taken any other actions in reliance on the misstatement. 997 F.3d at 780-81. This is because

the misstatement of the amount owed does not impair the debtor’s ability to contest the debt or

otherwise respond to the letter. Id. In contrast, courts in this district have repeatedly held an

alleged failure to disclose that a debt is time barred does impair the debtor’s ability to contest the

debt on statute-of-limitations grounds or to otherwise understand their rights and options in

responding to a collection letter. See Wheeler, 2020 WL 1469449, at *3-4; Pierre, 2019 WL

4059154, at *4. Accordingly, the Markakos case is distinguishable and is not governing here.

       Because Plaintiff has alleged that Defendants failed to disclose that his debt was time

barred, he has stated a concrete injury-in-fact and he has Article III standing to maintain this case

in federal court. For this reason, the Court should deny Plaintiff’s remand motion.

       B.      Plaintiff seeks to recover actual damages from DMI on behalf of putative class
               members who allegedly paid money after receiving the letters at issue.

       In addition to the concrete injury alleged by Plaintiff on his own behalf, Plaintiff also seeks

to recover actual damages from DMI on behalf of putative class members who allegedly paid

money after receiving the letters at issue despite the fact that their debts were allegedly time barred.

Compl. ¶¶ 72, 76. The Seventh Circuit has recognized that such alleged financial and economic

injuries can give rise to Article III standing. See In re Aqua Dots, 654 F.3d at 750-51.




3
        As explained in Section II below, Plaintiff’s counsel also represented the plaintiff in the
Markakos case and, until the Seventh Circuit’s order was issued on May 14, 2021, continued to
argue that the plaintiff in that case had standing to proceed in federal court.

                                                  10
   Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 11 of 15 PageID #:193




       In his remand motion, Plaintiff argues that he is not asserting an injury based on actual

damages, but instead asserting an injury allegedly inflicted on “third parties.” Remand Mot. ¶ 8.

This contradicts the allegations in Plaintiff’s Complaint that he seeks to recover “actual damages”

on behalf of putative class members who paid money after receiving the letters at issue and that

his claims “are typical of the claims of the proposed classes.” Compl. ¶¶ 67, 72, 76. It is well

established that a named plaintiff in a putative class action “must demonstrate standing for each

form of relief sought.” Kenseth v. Dean Health Plan, Inc., 722 F.3d 869, 890 (7th Cir. 2013).

Therefore, Plaintiff either has standing to seek actual damages against DMI or lacks standing to

seek such damages on behalf of a putative class. Id. If Plaintiff does not have standing to seek

actual damages, then his allegations and claims seeking actual damages on behalf of the putative

classes are inappropriate and should be dismissed and stricken from the Complaint. See Geske v.

PNY Tech., Inc., --- F. Supp. 3d ---, 2020 WL 7042887, at *9-11 (N.D. Ill. Nov. 30, 2020)

(dismissing named plaintiff’s claim for injunctive relief because named plaintiff lacked standing

to seek such relief on his own behalf and on behalf of putative class).

       Indeed, under Plaintiff’s apparent theory, he could bring his suit in state court and wait until

the class certification stage, at which point he would attempt to certify a class of individuals seeking

actual damages. If such a class was certified, then the class members would have Article III

standing based on their alleged “actual damages.” At that point, Defendants could remove the case

from state court to federal court, which would result in significant inefficiency and wasted time

and effort for the parties and the courts. That is not how standing works. In short, Plaintiff either

has standing to seek actual damages from DMI—as he asserts in his Complaint—or he lacks such

standing and his claims and allegations seeking actual damages on behalf of putative class members

should be dismissed and stricken from the Complaint.



                                                  11
      Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 12 of 15 PageID #:194




II.        Plaintiff Is Not Entitled To An Award Of Fees And Costs.

         Regardless of whether the Court ultimately finds that Plaintiff has Article III standing to

maintain this lawsuit, Plaintiff is not entitled to an award of fees and costs. Plaintiff seeks his fees

and costs pursuant to 28 U.S.C. § 1447(c), which states that “[a]n order remanding the case may

require payment of just costs and any actual expenses, including attorney fees, incurred as a result

of the removal.” Remand Mot. ¶ 15. The Supreme Court has explained that a district court may

award fees and costs under Section 1447(c) only when the removing party “lacked an objectively

reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141

(2005). The Seventh Circuit has held that this standard is met only when “clearly established law

demonstrated that [the defendant] had no basis for removal.” Lott v. Pfizer, 492 F.3d 789, 793 (7th

Cir. 2007). However, “if clearly established law did not foreclose a defendant’s basis for removal,

then a district court should not award attorneys’ fees.” Id.

         In this case, there is no “clearly established law” that foreclosed Defendants’ basis for

removal. Plaintiff does not cite any binding authorities – or even any District Court cases from

within the Seventh Circuit – holding that a failure to disclose that a debt is allegedly time barred is

insufficient to constitute a concrete injury-in-fact for Article III standing purposes. Nor does such

authority exist. To the contrary, there are a number of recent decisions holding that such allegations

suffice to give rise to a concrete injury-in-fact. See, e.g., Wheeler, 2020 WL 1469449, at *3-4;

Pierre, 2019 WL 4059154, at *4.

         Plaintiff instead relies on the Seventh Circuit’s recent decision in Markakos. Remand Mot.

¶ 11. But that case does not involve an allegation that a debt collector failed to disclose that a debt

was allegedly time barred, so it is distinguishable and is not governing here.




                                                  12
   Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 13 of 15 PageID #:195




        It is particularly ironic that Plaintiff relies heavily on Markakos because Plaintiff’s counsel

in this case also represented the plaintiff in Markakos and specifically argued that the plaintiff in

that case had Article III standing based on the debt collector’s alleged misstatement of the amount

of the debt. The Markakos case was dismissed in July 2020, and the plaintiff’s counsel at Edelman,

Combs, Latturner & Goodwin, LLC (“Edelman Combs”) appealed the dismissal of the case to the

Seventh Circuit. Edelman Combs filed an opening brief in the Seventh Circuit in October 2020

and filed a reply brief in December 2020. In both of those briefs, the lawyers at Edelman Combs

argued that the plaintiff had stated a concrete injury-in-fact by alleging that the debt collector failed

to disclose the amount of the debt owed. See Markakos Opening Brief, Ex. A at pp. 16-25;

Markakos Reply Brief, Ex. B at pp. 2-9. The lawyers argued that the failure to provide the correct

amount of the debt inflicts an “informational injury” that satisfies Article III because it impairs the

debtor’s “substantive interest” in knowing the amount of the debt at issue. Ex. B at pp. 3-7.

        The lawyers at Edelman Combs also filed a letter on December 23, 2020, which cited the

Seventh Circuit’s Bazile decision for the proposition that “informational injury” may “amount to a

concrete injury” if it impairs “the plaintiff’s ability to use that information for a substantive purpose

that the statute envisioned.” Markakos Dec. 23, 2020 Letter, Ex. C at p. 1 (citing Bazile, 983 F.3d

at 280). On January 14, 2021, Daniel Edelman—the lead plaintiff’s lawyer in Markakos and in

this case—presented oral argument before the Seventh Circuit in support of the plaintiff’s briefs.

And Edelman Combs did not withdraw their arguments or otherwise walk back their position prior

to the Seventh Circuit issuing its decision in Markakos on May 14, 2021.

        Accordingly, until the very date that this case was removed to federal court, Plaintiff’s

lawyers at Edelman Combs continued to press the argument that the plaintiff in that case had

Article III standing. Plaintiff’s counsel cannot now credibly argue that Defendant’s standing



                                                   13
   Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 14 of 15 PageID #:196




arguments were unreasonable on May 14, 2021 when they were making similar—although less

supported—arguments on the same date.

       In summary, there was no “established law” that foreclosed the basis for removal in this

case, and Plaintiff therefore is not entitled to an award of fees and costs.

                                          CONCLUSION

       For the reasons stated above, the Court should deny the Plaintiff’s motion to remand this

case and deny Plaintiff’s request for fees and costs.



Dated: June 14, 2021                           Respectfully submitted:

                                               /s/ Christopher S. Comstock
                                               Lucia Nale
                                               Christopher S. Comstock
                                               MAYER BROWN LLP
                                               71 S. Wacker Drive
                                               Chicago, Illinois 60606
                                               (312) 782-0600
                                               lnale@mayerbrown.com
                                               ccomstock@mayerbrown.com

                                               Counsel for Defendant Dovenmuehle Mortgage, Inc.

                                               /s/ Brett J. Natarelli
                                               Richard Eric Gottlieb
                                               Brett J. Natarelli
                                               Madelaine Newcomb
                                               Manatt, Phelps & Phillips, LLP
                                               151 N. Franklin St., Suite 2600
                                               Chicago, Illinois 60606
                                               (312) 529-6300
                                               rgottlieb@manatt.com
                                               bnatarelli@manatt.com
                                               mnewcomb@manatt.com

                                               Counsel for Defendant BMO Harris Bank, N.A.




                                                  14
   Case: 1:21-cv-02621 Document #: 18 Filed: 06/14/21 Page 15 of 15 PageID #:197




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that, on June 14, 2021, a copy of the foregoing document was

electronically filed with the Clerk of the Court using the CM/ECF system, which will send a notice

of electronic filing to all counsel of record.



                                        By: /s/ Christopher S. Comstock
                                           Christopher S. Comstock
